Name: Regulation (EEC) No 444/72 of the Council of 29 February 1972 amending Regulation No 171/67/EEC on export refunds and levies on olive oil
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 110 Official Journal of the European Communities No L 54/6 Official Journal 6f the European Communities 3.3.72 REGULATION (EEC) No 444/72 OF THE COUNCIL of 29 February 1972 amending Regulation No 171/67/EEC on export refunds and levies on olive oil THE COUNCIL OF THE EUROPEAN COMMUNITIES, February 1972 on the levies applicable to refined olive oil and to certain products containing olive oil ; whereas consequently the reference in question should be amended: Having regard to the Treaty European Economic Community ; establishing the HAS ADOPTED THIS REGULATION : Article 1 Having regard to Council Regulation No 136/66/EEC1 of 22 September 1966 on the establishment of a common organization of the market in oils and fats, as last amended by Regulation (EEC) No 2727/71 ,2 and in particular Article 18 (2) thereof; Having regard to Council Regulation No 162/66/EEC3 of 27 October 1966 on trade in oils and fats between the Community and Greece, and in particular Article 8 thereof; Having regard to the proposal from the Commission ; Whereas the second subparagraph of Article 10 (2 ) of Council Regulation No 171 /67/EEC4 of 27 June 1967 on export refunds and levies on olive oil , as last amended by Regulation (EEC) No 2555/70,5 refers to Council Regulation No 166/66/EEC6 of 27 October 1966 on the levies applicable to refined olive oil and to certain products containing olive oil ; Whereas the latter Regulation has been replaced by Council Regulation (EEC) No 443/727 of 29 The following shall be substituted for the second subparagraph of Article 10 (2) of Regulation No 171/67/EEC : 'The amount of the levy on refined olive oil may not exceed the c.i.f. price referred to in the preceding subparagraph, less the market target price, the amount of the : difference being multiplied, where appropriate, by the coefficients laid down in Articles 2 and 3 of Council Regulation (EEC) No 443/728 of 29 February 1972 on the levies on refined olive, oil and on certain products containing olive oil.' Article 2 This Regulation shall enter into force on 1 April 1972. This Regulation shall be" binding in its entirety and directly applicable in all Member States. Done Ã ¥t Brussels, 29 February 1972. For the Council The President J. P. BUCHLER 1 OJ No 172, 30.9.1966, p. 3025/66 . 2 OJ No L 282, 23.12.1971 , p. 8. 3 OJ No 197, 29.10.1966, p. 3393/66. 4 OJ No 130, 28.6.1967, p. 2600/67. 5 OJ No L 275 , 19.12.1970, p . 6 . 6 OJ No 197, 29.10.1966, p. 3400/66. 7 OJ No L,54, 3.3.1972, p . 3 . 8 OJ No L 54, 3.3.1972, p . 3 .